Citation Nr: 0302159	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to Muscle Groups II, V, 
and VI, with multiple retained foreign bodies.

(The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a shell fragment wound of the 
pleural cavity with retained foreign bodies will be addressed 
in a future decision.)


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.


The current appeal arose from an April 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  In pertinent part, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to Muscle Groups II, 
V, and VI, with multiple retained foreign bodies, and an 
evaluation in excess of 20 percent for shell fragment wounds 
of the pleural cavity with retained foreign bodies.

The Board is undertaking additional development on the claim 
of entitlement an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign bodies, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.


FINDING OF FACT

The residuals of a shell fragment wound to Muscle Groups II, 
V, and VI, with multiple retained foreign bodies are 
manifested by mild to moderate pain, aggravated by movement 
and deep breathing, and relieved by rest.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for shell 
fragment wound to Muscle Groups II, V, and VI, with multiple 
retained foreign bodies have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Code 5302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sustained a shell fragment wound to Muscle Groups 
II, V, and VI, with multiple retained foreign bodies, in 
April 1945.  

A VA examination report dated in October 1952 shows that the 
veteran had scars from multiple (8) shrapnel wounds 
pertaining to both sides of the chest.  There was slight 
atrophy of the right pectoralis major muscle compared to the 
left.  Exercise tolerance test revealed dyspnea during 
exercise with sharp pain in the chest on both sides.  There 
was muscle atrophy of the arm, without limitation of motion 
at the shoulder or elbow joints.

By rating action dated in December 1952, the RO, in pertinent 
part, granted entitlement to service connection for a shell 
fragment wound to Muscle Groups II, V, and VI, with multiple 
retained foreign bodies, and assigned a 30 percent 
evaluation.

VA examination of May 1999 noted all muscle group injuries 
were fully healed.  The veteran reported easy fatigability 
and lack of endurance when walking.  There was a healed right 
femur fracture, with scars described as healed and nontender.  
There were no adhesions, tendon damage, or tissue loss shown.  
There was pain in the right shoulder and chest with certain 
motions and positions, which was aggravated by movement and 
deep breathing and relieved by rest.  

There was muscle pain on repeated range of motion activity, 
especially on overhead motion of the right shoulder.  There 
was reported easy fatigability and lack of endurance to 
walking and doing activities involving overhead motion of the 
right shoulder.  Muscle strength was 3+ to 4 out of 5.  The 
right shoulder had limited motion but good strength.

Range of motion of the right shoulder was flexion to 110 
degrees on active motion and to 120 degrees on passive 
motion; extension to 20 degrees on active motion and 30 
degrees on passive motion; abduction to 90 degrees on active 
motion and 100 degrees on passive motion; external rotation 
to 80 degrees on both active and passive motion; and internal 
rotation to 90 degrees on both active and passive motion.  
There was pain beyond the degrees of motion noted above.  
Pain was said to have the major functional impact on the 
right shoulder range of motion of the right shoulder.  The 
diagnosis, in pertinent part, was residual gunshot wound of 
Muscle Groups II, V, and VI.

A VA examination report dated in November 2000 showed a 2.7 x 
1 cm scar on the right scapular area, and indicated 
involvement of Muscle Group II.  The scar was sensitive, but 
there were no adhesions, tendon damage or damage to other 
structures.  Muscle strength was not affected.  Scars on the 
right arm were no longer visible.  These were likewise 
negative for adhesion, tendon damage or damage to other 
structures, and muscle strength was not affected.  Muscles 
penetrated were groups II, V and VI.

The veteran was reported that he was unable to carry heavy 
objects using the right arm.  Right shoulder flexion was to 
140 degrees (normal: 180 degrees) with reduction to 120 
degrees during flare-ups of pain.  Abduction was to 120 
degrees (normal: 180 degrees) with reduction to 100 degrees 
during flare-ups of pain. External and internal rotations 
were up to 70 degrees (normal: 90 degrees).  This was reduced 
to 60 degrees during flare-ups of pain.  Right elbow flexion 
was up to 130 degrees (normal: 145 degrees).  Flare-ups of 
pain reduced this to 120 degrees.  Supination was up to 70 
degrees (normal: 80 degrees) with reduction to 60 degrees 
during flare-ups.  Pronation was up to 65 degrees (normal: 70 
degrees) with reduction to 55 degrees during flare-ups.

There was no report of any neurological deficits.  The X-ray 
report noted minimal osteoarthritis without evidence of 
limitation of motion.  This was evident in both shoulders.  
There was, however, a slightly more pronounced hypertrophy on 
the right glenoid rim and humeral neck compared to the left.  


The diagnoses included minimal degenerative joint disease of 
the shoulders, bilaterally, and gunshot wound injury to 
Muscle Groups II, V, and VI, with residual multiple foreign 
bodies in the left anterior chest.

A private electromyelography report submitted by the veteran, 
and dated in September 2001, shows that the veteran reported 
intermittent, severe, chronic, non-radiating right shoulder 
pain and difficulty in moving the right upper extremity.  

Findings showed slowed conduction velocity with prolonged 
distal latency of the right median sensory nerve across the 
transcarpal segment and delayed distal latency of the right 
median motor nerve at the wrist.  The impressions were right 
C5, C6, and C7 chronic radiculopathy with mild upper brachial 
plexus involvement and carpal tunnel syndrome on the right.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) the 
veteran reported that he had severe pain in his right 
shoulder radiating to the neck which was due to the 
impairment of the nerves resulting from his shoulder injury.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised.  62 Fed. Reg. 30235 (June 3, 1997) (effective 
July 3, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provide otherwise or 
permitted the Secretary to so otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In view of the fact that the veteran filed his claim for an 
increased evaluation for residuals of a shell fragment wound 
to muscle groups II, V, and VII, with multiple retained 
foreign bodies in April 1999, the criteria for rating muscle 
injuries prior to July 3, 1997 have no application to his 
claim.  The Board notes that the revised schedule was not 
promulgated to substantively change the criteria, but rather 
"to update this portion of the rating schedule to ensure 
that it uses current medical terminology and unambiguous 
criteria."  62 Fed. Re. at 30,235.

When rating muscle injuries, a muscle injury rating cannot be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55 (2002).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  With 
regard to the right shoulder girdle and arm, evaluation is to 
be under Diagnostic Codes 5301 through 5306.  38 C.F.R. 
§ 4.55(b) (2002).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d) (2002).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.   38 C.F.R. § 4.55(e) (2002).

For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of §4.25.  38 C.F.R. § 4.55(f) (2002).

When evaluating muscle disabilities, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a) (2002).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56 (b) and (c) (2002).

Pursuant to 38 C.F.R. § 4.56, under the provisions of 
Diagnostic Codes 5301 to 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1)	Slight disability of muscles.
(i)  Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii)  History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii)  Objective findings.  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2)	Moderate disability of muscles.
(i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.
(ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.
(iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3)	Moderately severe disability of muscles.
(i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or low 
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and large intermuscular 
scarring.
(ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.
(iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength 
and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4)  Severe disability of muscles.
(i)  Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph  (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability 
to keep up with work requirements.
(iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function. If present, the following are also signs of 
severe muscle disability: 
(A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.



(B)  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.
(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D)  Visible or measurable atrophy. 
(E)  Adaptive contraction of an opposing group of 
muscles. 
(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus of the shoulder girdle.
(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The veteran's disability manifested by residuals of a shell 
fragment wound to Muscle Groups II, V, and VI, with multiple 
retained foreign bodies has been evaluated pursuant to 
Diagnostic Code 5302, which provides the rating criteria for 
Muscle Group II of the shoulder girdle and arm.  The function 
of this muscle group is described as depression of the arm 
from vertical overhead to hanging at side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm with (1) being the 
pectoralis major II (costosternal), (2) being the latissimus 
dorsi and teres major, (3) being the pectoralis minor, and 
(4) being the rhomboid.

Under this Diagnostic Code, a 40 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the dominant arm.  A 30 
percent evaluation is assigned for moderately severe 
impairment of the dominant arm.  A 20 percent evaluation is 
assigned when there is evidence of moderate impairment in 
either arm.  A noncompensable evaluation is assigned for 
slight impairment of Muscle Group II in either arm. 



It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2002).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the veteran and to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the veteran indicated 
treatment at the VA Outpatient Clinic in Manila, Philippines.  
The veteran also indicated diagnostic studies at the Santo 
Tomas University Hospital, and treatment by SBJ, MD.  The 
treatment records have been obtained from the respective 
health care providers and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment and examination 
reports identified by the veteran.  Moreover, he has been 
afforded examinations by VA.

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence mentioned by the veteran.

Specific notice letters were also sent to the veteran in 
August 2001, November 2001, and August 2002, advising him of 
the types of evidence he should submit to support his claim.  
They advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate his claim through 
issuance of an April 2000 and June 2001 rating decision, a 
Statement of the Case issued in June 2001, a Supplemental 
Statement of the Case issued in August 2002, and associated 
correspondence.  The rating decisions, Statement of the Case, 
and Supplemental Statement of the Case also advised him of 
the evidence that had been obtained and considered by the RO.  

The documents noted above sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of the 
VCAA with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard, 4 Vet. App. at 393-394.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.159(b)).  The duty to assist has been 
satisfied because the RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including relevant records adequately identified by 
him as well as authorized by him to be obtained.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the veteran's case at hand, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so as noted earlier.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand of his 
case to the RO for adjudication of his claim under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue or directing any further 
development by the Board.  Such action would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  

The CAVC has held that such action is to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated. "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Increased Evaluation

The veteran maintains that the 30 percent rating evaluation 
which has been assigned for his service-connected residuals 
of a shell fragment wound to Muscle Groups II, V, and VI, 
with multiple retained foreign bodies, does not accurately 
reflect the degree of disability that he currently 
experiences.  He has asserted that he has severe pain and 
weakness and that his symptoms are exacerbated with activity.  

In this regard, lay assertions by the veteran are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, the medical evidence of record has shown that 
the veteran's muscle group injuries were fully healed and 
nontender.  There were no adhesions, tendon damage, or tissue 
loss shown.  There was pain in the right shoulder and chest 
with certain motions and positions, which was aggravated by 
movement and deep breathing but relieved by rest.  There was 
reported easy fatigability and lack of endurance to walking 
and doing activities involving overhead motion of the right 
shoulder.  The right shoulder had limited motion but good 
strength.  There was minimal osteoarthritis without evidence 
of limitation of motion.  

Under the rating criteria of 38 C.F.R. § 4.73, Diagnostic 
Code 5302, wherein injuries to Muscle Group II are rated, the 
Board finds that a rating evaluation in excess of the 
currently assigned 30 percent is not warranted.  The veteran 
had demonstrated symptoms as stated above, which are not 
characteristic of a severe disability, for which the maximum 
40 percent evaluation would have been warranted.  

The medical evidence of record shows hospitalization for a 
period for treatment of the wound, with a reported loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement and 
an inability to keep up with work requirements.  There are 
well-healed, nontender, entrance or exit scars indicating 
track of missile through one or more muscle groups.  

However, the evidence of record has not demonstrated that 
there is a severe muscle disability.  This would have 
included a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  


The findings did not show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation did not reveal loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
There is no evidence that the muscles would swell and harden 
abnormally in contraction. 

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
did not indicate severe impairment of function.  There was no 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile, for which 
the disability could be characterized as severe.

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
residuals of a shell fragment wound to Muscle Groups II, V, 
and VI, with multiple retained foreign bodies, however, 
Diagnostic Code 5302 specifically addresses an injury to the 
pertinent muscle group, thus providing the most precise 
evaluation of the disability.  

As the injury to the veteran's Muscle Group II is the primary 
site of the injury, which has also encompassed Muscle Groups 
V and VI, the disability has been rated under the criteria 
for a muscle injury to the shoulder girdle and arm.  The 
veteran is already service-connected for injuries to the 
pleural cavity, and Muscle Groups XIV, XV, XIX, and XXI, for 
each of which he is rated separately.

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 may be 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which he is rated 
does not contemplate these factors.  See DeLuca, supra. 
However, the veteran's pain and loss of function has already 
been contemplated in the 30 percent disability rating.  Thus, 
38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for an 
increased evaluation for the residuals of a shell fragment 
wound to Muscle Groups II, V, and VI, with multiple retained 
foreign bodies.  Gilbert, 1 Vet. App. at 53-54.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321(b)(1).  

In the Statement of the Case dated in June 2001, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's residuals of a shell fragment wound to 
Muscle Groups II, V, and VI, with multiple retained foreign 
bodies.  Since this matter has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See also VAOPGCPREC 6-96.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2002).  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  A 
review of the claims file does not show that the veteran's 
residuals of a shell fragment wound to Muscle Groups II, V, 
and VI, with multiple retained foreign bodies has resulted in 
marked interference with employment or frequent periods of 
hospitalization.

There is no evidence that the veteran is not currently 
employed due to the muscle injury in his shoulder and there 
is no evidence of any hospitalization since April 1957.

While the Board acknowledges the veteran has exhibited some 
pain and weakness, such impairment is already contemplated by 
the applicable schedular criteria discussed at length above.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board has been 
unable to identify any factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected residuals of a 
shell fragment wound to Muscle Groups II, V, and VI, with 
multiple retained foreign bodies do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral of his case for 
consideration of the assignment of an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) (2002).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to Muscle Groups II, V, 
and VI, with multiple retained foreign bodies, is denied.



		
	RONALD R. BOSCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

